DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. McNally on 3/8/21
The application has been amended as follows: 
Claim 1 line 11 please delete “…in the training picture set.”, and add “…in the training picture set;
flipping the original pictures to obtain flip pictures wherein the flip pictures are symmetrically mirrored with the original pictures; and 
rotating the original picture by a preset angle to obtain a first amplification picture and rotating the flip picture in the same direction and by the preset angle to obtain a second amplification picture.”
Claim 8 line 13 please delete “…in the training picture set.”, and add “…in the training picture set;
flip the original pictures to obtain flip pictures, wherein the flip pictures are symmetrically mirrored with the flip picture; and 
rotate the original picture by a preset angle to obtain a first amplification picture and rotate the flip picture in the same direction and by the preset angle to get a second amplification picture.”

flipping the original pictures to obtain flip pictures, wherein the flip pictures are symmetrically mirrored with the flip picture; and rotating the original picture by a preset angle to obtain a first amplification picture; and 
rotating the flip picture in the same direction and by the preset angle to obtain a second amplification picture.”
Claim 3 line 1 please delete “…claim 2”, and add “…claim 1”.
Claim 4 line 1 please delete “…claim 2”, and add “…claim 1”.

Claim 10 line 1 please delete “…claim 9”, and add “…claim 8”.
Claim 11 line 1 please delete “…claim 9”, and add “…claim 8”.

Claim 17 line 1 please delete “…claim 16”, and add “…claim 15”.
Claim 18 line 1 please delete “…claim 16”, and add “…claim 15”.

Please cancel claims 2, 9, and 16.

Allowable Subject Matter
Claims 1, 3- 8. 10- 15 and 17- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2019/ 0180094 discloses systems and methods for generating document image marking are disclosed.  An example method comprises: identifying key points in each of a plurality of images; adding each image to one or more clusters, the adding comprising adding the key points one or more indices associated with the clusters wherein a minimum number of the key points correspond to key points in the indices; analyzing each of the images of the cluster as a candidate image by generating a marking along the boundaries of a document within a candidate image; verifying the marking by comparing the marking with boundaries of documents depicted within a number of other images in the cluster; and selecting the candidate image as the reference image when the marking is verified more than a predetermined number of times; and detecting a document marking along the boundaries of a document depicted within an input image using the reference image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov